The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
WAKING UP A TERMINAL TO RECEIVE AN ULTRASONIC SIGNAL IN REPONSE TO SENSOR DATA.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim1, 2, 5-8, 11-14, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strutt (US 2020/158556).
Consider claim:

1. Strutt teaches the method for controlling a functional circuit, comprising: 
acquiring, by a terminal, sensor data information of a sensor (non-ultrasonic sensor “may be any one or more of the: capacitive touchscreen sensor, accelerometer, gyroscope, electromagnetic radiation sensor—such as IR, camera, fingerprint sensor—magnetic sensor, Hall sensor, or any other sensors that are available in the electronic device that can provide any information related to a state of the device. Some of the mentioned sensors are included in what is sometimes known as the Inertial Measurement Unit (“IMU”) sensors” Strutt paragraphs 80, 90, 133, 136); and 
waking up, by the terminal, the functional circuit in the terminal to receive an ultrasonic signal in response to determining that the acquired sensor data information meets a preset condition (waking up corresponds to Strutt’s change of the ultrasonic 
2. Strutt teaches the method of claim 1, wherein the sensor data information comprises inertial sensor data (non-ultrasonic sensor “may be… Inertial Measurement Unit (“IMU”) sensors” Strutt paragraphs 80, 90, 133, 136); wherein acquiring the sensor data information of the sensor comprises: acquiring one or more pieces of inertial sensor data of the terminal within a preset duration (predetermined time duration see paragraph 101); and wherein waking up the functional circuit to receive the ultrasonic signal in response to determining that the acquired sensor data information meets the preset condition comprises: waking up the functional circuit to receive the ultrasonic signal (waking up corresponds to Strutt’s change of the ultrasonic sensing to a high duty cycle from or switched from an off state: “Since in such a case there is usually no requirement for an active ultrasonic measurement, the power of the second ultrasonic signal may either be reduced or even switched off” paragraphs 84, 136) in response to determining that each of the one or more pieces of inertial sensor data meets a preset threshold (IMU, inertial movement unit,  movement detection threshold see paragraphs 70, 80, 90).
5. Strutt teaches the method of claim 2, wherein acquiring the one or more pieces of inertial sensor data of the terminal within the preset duration (predetermined time duration see paragraph 101) comprises at least one of following acts: continuously acquiring the one or more pieces of inertial sensor data of the terminal (IMU, inertial 
6. Strutt teaches the method of claim 1, wherein the functional circuit comprises an ultrasonic receiver; and wherein waking up the functional circuit to receive the ultrasonic signal in response to determining that the acquired sensor data information meets the preset condition comprises: sending, in response to determining that the acquired sensor data information meets the preset condition, a wake-up instruction to the ultrasonic receiver, such that the ultrasonic receiver turns on a recording function to receive and record the ultrasonic signal (waking up corresponds to Strutt’s change of the ultrasonic sensing to a high duty cycle from or switched from an off state: “Since in such a case there is usually no requirement for an active ultrasonic measurement, the power of the second ultrasonic signal may either be reduced or even switched off” paragraphs 84, 136).

7. Strutt teaches the terminal (mobile device see paragraph 104), comprising: 
a processor; and a memory (memory corresponds to Strutt’s non-transitory computer readable medium see paragraph 107) configured to store instructions executable by the processor (processor executing software, paragraphs 60, 173); wherein the processor is configured to: 
acquire sensor data information of a sensor (non-ultrasonic sensor “may be any one or more of the: capacitive touchscreen sensor, accelerometer, gyroscope, electromagnetic radiation sensor—such as IR, camera, fingerprint sensor—magnetic sensor, Hall sensor, or any other sensors that are available in the electronic device that 
wake up a functional circuit in the terminal to receive an ultrasonic signal in response to determining that the acquired sensor data information meets a preset condition (waking up corresponds to Strutt’s change of the ultrasonic sensing to a high duty cycle from or switched from an off state: “Since in such a case there is usually no requirement for an active ultrasonic measurement, the power of the second ultrasonic signal may either be reduced or even switched off” paragraphs 84, 136).
8. Strutt teaches the terminal of claim 7, wherein the sensor data information comprises inertial sensor data (non-ultrasonic sensor “may be… Inertial Measurement Unit (“IMU”) sensors” Strutt paragraphs 80, 90, 133, 136); wherein the processor is further configured to: acquire one or more pieces of inertial sensor data of the terminal within a preset duration (predetermined time duration see paragraph 101); and wake up the functional circuit (waking up corresponds to Strutt’s change of the ultrasonic sensing to a high duty cycle from or switched from an off state: “Since in such a case there is usually no requirement for an active ultrasonic measurement, the power of the second ultrasonic signal may either be reduced or even switched off” paragraphs 84, 136) to receive the ultrasonic signal in response to determining that each of the one or more pieces of inertial sensor data meets a preset threshold (IMU, inertial movement unit,  movement detection threshold see paragraphs 70, 80, 90).
11. Strutt teaches the terminal of claim 8, wherein the processor is configured to perform at least one of following acts: continuously acquiring the one or more pieces of 
12. Strutt teaches the terminal of claim 7, wherein the functional circuit comprises an ultrasonic receiver, and the processor is further configured to send, in response to determining that the acquired sensor data information meets the preset condition, a wake-up instruction to the ultrasonic receiver, such that the ultrasonic receiver turns on a recording function to receive and record the ultrasonic signal (waking up corresponds to Strutt’s change of the ultrasonic sensing to a high duty cycle from or switched from an off state: “Since in such a case there is usually no requirement for an active ultrasonic measurement, the power of the second ultrasonic signal may either be reduced or even switched off” paragraphs 84, 136).

13. Strutt teaches the non-transitory computer-readable storage medium (non-transitory computer readable medium see paragraph 107), wherein instructions in the storage medium being executed by a processor (processor executing software, paragraphs 60, 173) of a mobile terminal, to cause the mobile terminal (mobile device see paragraph 104) to perform acts comprising: 
acquiring sensor data information of a sensor (non-ultrasonic sensor “may be any one or more of the: capacitive touchscreen sensor, accelerometer, gyroscope, electromagnetic radiation sensor—such as IR, camera, fingerprint sensor—magnetic sensor, Hall sensor, or any other sensors that are available in the electronic device that can provide any information related to a state of the device. Some of the mentioned 
waking up a functional circuit in the mobile terminal to receive an ultrasonic signal in response to determining that the acquired sensor data information meets a preset condition (waking up corresponds to Strutt’s change of the ultrasonic sensing to a high duty cycle from or switched from an off state: “Since in such a case there is usually no requirement for an active ultrasonic measurement, the power of the second ultrasonic signal may either be reduced or even switched off” paragraphs 84, 136).
14. Strutt teaches the non-transitory computer-readable storage medium of claim 13, wherein the sensor data information comprises inertial sensor data (non-ultrasonic sensor “may be… Inertial Measurement Unit (“IMU”) sensors” Strutt paragraphs 80, 90, 133, 136); wherein acquiring the sensor data information of the sensor comprises: acquiring one or more pieces of inertial sensor data of the terminal within a preset duration (predetermined time duration see paragraph 101); and wherein waking up the functional circuit to receive the ultrasonic signal in response to determining that the acquired sensor data information meets the preset condition comprises: waking up the functional circuit (waking up corresponds to Strutt’s change of the ultrasonic sensing to a high duty cycle from or switched from an off state: “Since in such a case there is usually no requirement for an active ultrasonic measurement, the power of the second ultrasonic signal may either be reduced or even switched off” paragraphs 84, 136) to receive the ultrasonic signal in response to determining that each of the one or more pieces of inertial sensor data meets a preset threshold (IMU, inertial movement unit,  movement detection threshold see paragraphs 70, 80, 90).

18. Strutt teaches the non-transitory computer-readable storage medium of claim 13, wherein the functional circuit comprises an ultrasonic receiver; and wherein waking up the functional circuit to receive the ultrasonic signal in response to determining that the acquired sensor data information meets the preset condition comprises: sending, in response to determining that the acquired sensor data information meets the preset condition, a wake-up instruction to the ultrasonic receiver, such that the ultrasonic receiver turns on a recording function to receive and record the ultrasonic signal (waking up corresponds to Strutt’s change of the ultrasonic sensing to a high duty cycle from or switched from an off state: “Since in such a case there is usually no requirement for an active ultrasonic measurement, the power of the second ultrasonic signal may either be reduced or even switched off” paragraphs 84, 136).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3,4, 9, 10, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strutt.
Consider claim:

3. Strutt teaches the method of claim 2, waking up the functional circuit to receive the ultrasonic signal in response to determining that the inertial sensor data meets the preset threshold comprises (IMU, inertial movement unit, movement detection threshold see paragraphs 70, 80, 90).  Strutt lacks a teaching of wherein a number of the one or more pieces of inertial sensor data is N, N is a positive integer, the one or more pieces of inertial sensor data comprise N pieces of acceleration sensor data, and each piece of acceleration sensor data comprises acceleration sensor data of the terminal on an X axis, acceleration sensor data of the terminal on a Y axis, and acceleration sensor data of the terminal on a Z axis.    Note that Strutt’s inertial motion sensor detects movement base on the devices “acceleration or angular motion” as described in paragraph 133.  Official Notice is taken that it is notoriously well known in the art that inertial motion sensors sense angular velocity on the x, y, or z axis.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Strutt to ensure that motion in any direction would be detected.


4. Strutt teaches the method of claim 2, waking up the functional circuit to receive the ultrasonic signal in response to determining that the inertial sensor data meets the preset threshold (IMU, inertial movement unit, movement detection threshold see 

9. Strutt teaches the terminal of claim 8, including wherein the processor is configured to wake up the functional circuit to receive the ultrasonic signal in response to determining that the acceleration sensor data meet a first preset threshold (IMU, inertial movement unit, movement detection threshold see paragraphs 70, 80, 90). Strutt lacks a teaching of wherein a number of the one or more pieces of inertial sensor data is N, N is a positive integer, the one or more pieces of inertial sensor data comprise N pieces of acceleration sensor data, and each piece of acceleration sensor data comprises acceleration sensor data of the terminal on an X axis, acceleration sensor data of the terminal on a Y axis, and acceleration sensor data of the terminal on a Z axis.    Note that Strutt’s inertial motion sensor detects movement base on the devices “acceleration or angular motion” as described in paragraph 133.  Official Notice is taken 
 

10. Strutt teaches the terminal of claim 8, including wherein the processor is configured to wake up the functional circuit to receive the ultrasonic signal in response to determining that the acceleration sensor data meet a first preset threshold (IMU, inertial movement unit, movement detection threshold see paragraphs 70, 80, 90). Strutt lacks a teaching of wherein a number of the one or more pieces of inertial sensor data is N, N is a positive integer, the one or more pieces of inertial sensor data comprise N pieces of angular velocity sensor data, and each piece of angular velocity sensor data comprises angular velocity sensor data of the terminal on an X axis, angular velocity sensor data of the terminal on a Y axis, and angular velocity sensor data of the terminal on a Z axis.    Note that Strutt’s inertial motion sensor detects movement base on the devices “acceleration or angular motion” as described in paragraph 133.  Official Notice is taken that it is notoriously well known in the art that inertial motion sensors sense angular velocity on the x, y, or z axis.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Strutt to ensure that motion in any direction would be detected.




16. Strutt teaches the non-transitory computer-readable storage medium of claim 14, including wherein the processor is configured to wake up the functional circuit to receive the ultrasonic signal in response to determining that the acceleration sensor data meet a first preset threshold (IMU, inertial movement unit, movement detection threshold see paragraphs 70, 80, 90). Strutt lacks a teaching of wherein a number of the one or more pieces of inertial sensor data is N, N is a positive integer, the one or more pieces of inertial sensor data comprise N pieces of angular velocity sensor data, and .



	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin et al (2021/0072378), D’Souza et al (US 2018/0101711), and Melodia et al (US 2018/0027077) have been cited to show other arrangements for waking up ultrasonic circuits. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.

 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887